Title: To George Washington from Robert Morris, 15 April 1782
From: Morris, Robert
To: Washington, George


                        
                            Sir.
                            Office of Finance April 15th 1782
                        
                        After a good deal of Trouble the Contract for the moving Army has been Compleated and the Issues under it are
                            to Commence the first day of May next. The Gentlemen concerned in it were so long in agreeing on several points regarding
                            each other, that at last they grew too Impatient to allow the Secretary at War Time sufficient to have the Contract drawn
                            with that precision and Clearness which he intended, it will however be easily understood, and herewith I enclose a Copy
                            for your Excellencys use and Information.
                        You will perceive that I am to appoint a person who is to decide on all disputes and Complaints that may
                            arise on the Contract which differs from the Mode prescribed in the others. This alteration was made in Consequence of
                            some of those Complaints and Observations which were forwarded by General Heath and I shall in due Time make the
                            appointment. The Person so to be appointed must be perfectly Free and Independent of all Connection with the Army, or with
                            the Contractors, so that his decisions may be truly Impartial; and I hope to find such a Person as will save your
                            Excellency from all Trouble or Complaint on this Subject which I know must be very disagreeable and distressing to you.
                        The present Contractors are all Men of respectable Characters, and Combine such an Interest and Influence in
                            the several States from whence the supplies are to be extracted, as will I believe enable them to fulfill their Contract
                            to the Satisfaction of the Army, and so long as they do their part with Integrity, I am sure they will meet with your
                            protection. I shall make it a point to do mine by them therefore they shall have no Excuse on that Score. It will however
                            be a troublesome and hazardous Business, it is an absolutely necessary one, and if the officers of the Army wish to
                            receive regular pay, they ought to Support and second all Systems which have public Oeconomy for their Object, as it is by
                            that means, and by such means only, that America can be enabled to pay them as they ought to be paid, and which it is and
                            shall be my constant Study to accomplish. With the greatest Respect and Esteem I have the honor to be Your Excellency’s
                            most Obedient & most humble Servant
                        
                            Robt Morris

                        
                    